Citation Nr: 0939569	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to 
September 1992.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2004 the Veteran testified at a hearing before a 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.  In June 2009, the Board notified the Veteran that 
the Veterans Law Judge who conducted his hearing was no 
longer at the Board and gave the Veteran the opportunity to 
request a new hearing.  This letter was returned to the Board 
as undeliverable, but a copy was also sent to the Veteran's 
representative.  No response to this letter has been received 
and neither the Veteran nor his representative has requested 
another hearing be scheduled.  

In February 2005 the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a psychiatric disorder other than PTSD.  The 
claim was remanded and returned to the Board in August 2006 
when it was denied.  The Veteran appealed the denial of his 
claim to the Court of Appeals for Veterans Claims (Court).  
In February 2009, the Court issued a decision vacating the 
portion of the Board's August 2006 decision that denied 
service connection for a psychiatric disability other than 
PTSD.  The claim has now returned to the Board for further 
appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
an acquired psychiatric disorder other than PTSD as it was 
incurred during active duty service.  

During his November 2004 hearing, the Veteran testified that 
he began to experience symptoms of depression during active 
duty service.  These feelings led to character problems and 
bad behavior, including a period of AWOL in 1991.  The 
Veteran further testified that he underwent two months of 
psychiatric treatment due to his behavioral problems during 
service and was reduced in rank.  

Service records show that the Veteran participated in a 
rehabilitation program for alcohol dependence and cannabis 
use from August to November 1990.  He was provided a mental 
status evaluation in August 1992 in response to patterns of 
poor conduct and was diagnosed with an interpersonal and 
occupational problem.  His behavior, mood, thinking, thought 
content, and memory were all normal.  The Veteran was also 
found to be psychiatrically normal during the August 1992 
separation examination.

Personnel records do not document that the Veteran was AWOL 
in 1991, nor do they show a reduction in rank.  In addition, 
there is no evidence that the Veteran underwent two months of 
psychiatric treatment other than his period of rehabilitation 
for substance abuse.  However, the personnel records 
associated with the claims folder are minimal, and the 
Veteran has reported going AWOL during service numerous times 
since his initial claim for service connection was received 
in August 1996.  

Therefore, upon remand, additional efforts should be made to 
ensure that all the Veteran's personnel and service treatment 
records are obtained and associated with the claims folder.  

The Veteran has also not received complete notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) regarding his 
current claim.  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  

While a notice letter was provided to the Veteran in July 
2001, this letter only addressed the Veteran's previous claim 
for entitlement to service connection for PTSD.  Therefore, 
upon remand, the Veteran should be provided complete notice 
under the VCAA in connection with his current claim for 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain what, if any, information and 
evidence not previously submitted to the 
Secretary is necessary to substantiate 
the claims on appeal.  The letter should 
also specifically inform the Veteran 
which portion of the evidence he is to 
provide and which portion, if any, the VA 
will attempt to obtain on his behalf.  
The letter should also tell him about the 
assignment of disability ratings and 
effective dates.

2.  All necessary steps to obtain any 
additional service treatment and 
personnel records should be taken.  All 
attempts to obtain these records should 
be documented. If the records are missing 
or are otherwise unavailable, this fact 
should also be documented.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


